Citation Nr: 1519579	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids. 

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.  

3.  Entitlement to a compensable rating for bilateral hearing loss disability. 

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to June 1982, with approximately two years, nine months of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the appeal is currently with the RO in St. Petersburg, Florida.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids is addressed in the remand below, pursuant to the provisions of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In an October 2012 statement, the Veteran, through his representative, requested to appear at a hearing before a travelling member of the Board at the St. Petersburg RO.  There is no indication that such a hearing has been scheduled or that the Veteran has withdrawn his request.  As the Veteran has not yet been provided an opportunity for a hearing before the Board, the RO should schedule a Board hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

The Board also notes that in a January 2013 statement, the Veteran filed a notice of disagreement with the December 2012 denial to reopen a claim of entitlement to service connection for hemorrhoids.  A review of the record shows that the Veteran was not furnished with a statement of the case (SOC) in response to his notice of disagreement.  Because the notice of disagreement places the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the claim of entitlement to TDIU, that claim is inextricably intertwined with the Veteran's claims of an increased rating for degenerative joint disease of the left knee and an increased rating for bilateral hearing loss disability and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran and his representative with a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2.  Thereafter, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO on all issues which are perfected on appeal to the Board.  Notify the Veteran and representative, of the date, time, and location of the hearing.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

